DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication processing unit,” “an avatar generation processing unit,” and “a movement information detection processing unit” in claims 1, 13, and 14, “a movement detection processing unit” in claim 3, and “an imaging unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 2 is objected to because of the following informalities:  On line 1, the claim recites “video display device according to claim 1,”. The Examiner believes the claim should recite “The video display device according to claim 1,”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2019/0073830 A1) in view of Zalewski (US 2017/0171625 A1).
Regarding claim 1, Fujimoto discloses a video display device for displaying a video of distributed content and an avatar (Paragraph 0200, a head mounted display (HMD) provides video of an event to a user and avatars, figure 16), which is a computer-generated image, comprising: a communication processing unit connected to a network; (Paragraph 0043, computer connected to a server and other computers via a network)	an avatar generation processing unit that generates an avatar of another person from avatar information received through the communication processing unit; (Paragraph 0158, providing virtual spaces with avatars of other users)	a movement information detection processing unit that detects movement information of a continuous movement associated with the video of the content received through the communication processing unit; (Paragraphs 0165-0167, acquiring information of motion of the other users’ avatars)	a display unit that displays the content received through the communication processing unit; (Paragraph 0200, the HMD provides video of an event to a user)	wherein the avatar generation processing unit generates an avatar by adding the movement information detected by the movement information detection processing unit to a movement of the generated avatar (Paragraph 0168, updating the other users avatars based on the received motion information).	Fujimoto does not clearly disclose displaying a video of distributed content and an avatar, which is a computer-generated image, on a display screen so as to overlap each other and a control unit, and the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content.
	Zalewski discloses devices (Paragraph 0044) incorporating multiple users’ avatars into a presentation with motion of the avatars controlled by the users (Figures 3A-3C and paragraph 0050).	Zalewski’s incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by the users would have been recognized by one of ordinary skill in the art to be applicable to the control and display of multiple avatars with motion controlled by remote users of Fujimoto and the results would have been predictable in the incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by remote users. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Fujimoto in view of Zalewski discloses a movement detection processing unit that detects a movement of the video display device, (Fujimoto, paragraph 0164, determination of motion information of the user’s HMD)	wherein the avatar generation processing unit further generates an avatar of a host user according to the movement detected by the motion detection processing unit, (Fujimoto, paragraph 0164, determining motion of the user’s avatar based on the motion information)	and the control unit displays the avatar of the another person generated by the avatar generation processing unit and the avatar of the host user on the display unit so as to overlap the content (Zalewski, paragraph 0050, the user and other users’ avatars can be incorporated with motion into the displayed presentation).
Regarding claim 4, Fujimoto in view of Zalewski discloses wherein movement information of another person is received through the communication processing unit, (Fujimoto, paragraphs 0165-0168, motion information from the other users are communicated to the user’s computer over the network, paragraph 0043)	the avatar generation processing unit generates an avatar by reflecting the movement information of the another person, (Fujimoto, paragraph 0168, updating the position of the other user’s avatars based on the motion information)	and the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content (Zalewski, paragraph 0050, incorporation of avatars and their movements into the displayed presentation).
Regarding claim 7, Fujimoto discloses a display control method of a video display device for displaying a video of distributed content and an avatar (Paragraph 0200, a head mounted display (HMD) provides video of an event to a user with avatars, figure 16), which is a computer-generated image, on a display screen so as to overlap each other, comprising: generating an avatar of another person from avatar information; (Paragraph 0158, providing virtual spaces with avatars of other users)	detecting movement information of a continuous movement associated with the video of the content; (Paragraphs 0165-0167, acquiring information of motion of the other users’ avatars)	generating an avatar by adding the movement information to a movement of the generated avatar (Paragraph 0168, updating the other users avatars based on the received motion information).	Fujimoto does not clearly disclose displaying the generated avatar so as to overlap the content.	Zalewski discloses devices (Paragraph 0044) incorporating multiple users’ avatars into a presentation with motion of the avatars controlled by the users (Figures 3A-3C and paragraph 0050).	Zalewski’s incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by the users would have been recognized by one of ordinary skill in the art to be applicable to the control and display of multiple avatars with motion controlled by remote users of Fujimoto and the results would have been predictable in the incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by remote users. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, similar reasoning as discussed in claim 3 is applied.
Regarding claim 10, similar reasoning as discussed in claim 4 is applied.
Regarding claim 13, Fujimoto discloses a video display system, comprising: a video display device that displays a video of distributed content and an avatar; (Paragraph 0200, a head mounted display (HMD) provides video of an event to a user with avatars, figure 16)	a distribution server that distributes the content; (Paragraph 0058, server that communicates virtual reality content to users)	and a management server that manages the content or information of a user, (Paragraph 0166, the server receives and sends avatar content to and from users)	wherein the video display device includes: a communication processing unit connected to a network; (Paragraph 0043, computer connected to a server and other computers via a network)	an avatar generation processing unit that generates an avatar of another user from avatar information of the another user different from a user watching the video display device, which is received from the management server through the communication processing unit; (Paragraph 0158, providing virtual spaces with avatars of other users via the server, paragraph 0166)	a movement information detection processing unit that detects movement information of a continuous movement associated with the video of the content received from the management server through the communication processing unit; (Paragraphs 0165-0167, acquiring information of motion of the other users’ avatars via the server)	a display unit that displays the content received from the distribution server through the communication processing unit; (Paragraph 0200, the HMD provides video of an event to a user with the avatars of other users using information from the server, paragraph 0166)	the avatar generation processing unit generates an avatar by adding the movement information detected by the movement information detection processing unit to a movement of the generated avatar (Paragraph 0168, updating the other users avatars based on the received motion information).	Fujimoto does not clearly disclose a video display device that displays a video of distributed content and an avatar, which is a computer-generated image, on a display screen so as to overlap each other; and a control unit, and the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content.
	Zalewski discloses devices (Paragraph 0044) incorporating multiple users’ avatars into a presentation with motion of the avatars controlled by the users (Figures 3A-3C and paragraph 0050).	Zalewski’s incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by the users would have been recognized by one of ordinary skill in the art to be applicable to the control and display of multiple avatars with motion controlled by remote users of Fujimoto and the results would have been predictable in the incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by remote users. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Fujimoto discloses a head-mounted display device for displaying a video of distributed content and an avatar (Paragraph 0200, a head mounted display (HMD) provides video of an event to a user with avatars, figure 16), which is a computer-generated image, comprising: a communication processing unit connected to a network; (Paragraph 0043, computer connected to a server and other computers via a network)	an avatar generation processing unit that generates an avatar of another person from avatar information received through the communication processing unit; (Paragraph 0158, providing virtual spaces with avatars of other users)	a movement information detection processing unit that detects movement information of a continuous movement associated with the video of the content received through the communication processing unit; (Paragraphs 0165-0167, acquiring information of motion of the other users’ avatars)	a display unit that displays the content received through the communication processing unit; (Paragraph 0200, the HMD provides video of an event to a user)	wherein the avatar generation processing unit generates an avatar by adding the movement information detected by the movement information detection processing unit to a movement of the generated avatar (Paragraph 0168, updating the other users avatars based on the received motion information).	Fujimoto does not clearly disclose displaying a video of distributed content and an avatar, which is a computer-generated image, on a display screen so as to overlap each other, and a control unit, and the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content.	Zalewski discloses devices (Paragraph 0044) incorporating multiple users’ avatars into a presentation with motion of the avatars controlled by the users (Figures 3A-3C and paragraph 0050).	Zalewski’s incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by the users would have been recognized by one of ordinary skill in the art to be applicable to the control and display of multiple avatars with motion controlled by remote users of Fujimoto and the results would have been predictable in the incorporation of multiple users’ avatars into a presentation with motion of the avatars controlled by remote users. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 2, 6, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2019/0073830 A1) in view of Zalewski (US 2017/0171625 A1) and further in view of Marks et al. (US 2007/0260984 A1).
Regarding claim 2, Fujimoto in view of Zalewski discloses all limitations as discussed in claim 1.	Fujimoto in view of Zalewski does not clearly disclose wherein the movement information detection processing unit detects a rhythm of a music associated with the video of the content, the avatar generation processing unit generates an avatar in synchronization with the rhythm detected by the movement information detection processing unit, and the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content.	Marks discloses detecting rhythm in music in an environment and having an avatar dance in beat with the rhythm (Paragraph 0039).	Marks’ technique of detecting rhythm in music in an environment and having an avatar dance in beat with the rhythm would have been recognized by one of ordinary skill in the art to the incorporation of avatars that move in a presentation of Fujimoto in view of Zalewski and the results would have been predictable in the incorporation of avatars that move in a presentation according to a detected rhythm in music of the environment. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Fujimoto in view of Zalewski and further in view of Marks discloses wherein movement information corresponding to the music is received through the communication processing unit, (Fujimoto, figure 2, the computer 200 is coupled to a microphone 170 of the HMD where the microphone can be used to detect music in the background environment in order to move the avatar to dance, Marks, paragraph 0039)	the avatar generation processing unit generates an avatar by reflecting the received movement information corresponding to the music, (Marks, paragraph 0039, the avatar dances according to the detected music)	and the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content (Zalewski, paragraph 0050, incorporation of the moving avatar in the displayed presentation where the avatar can dance according to detected music, Marks, paragraph 0039).
Regarding claims 8 and 15, similar reasoning as discussed in claim 2 is applied.
Regarding claim 12, similar reasoning as discussed in claim 6 is applied.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2019/0073830 A1) in view of Zalewski (US 2017/0171625 A1) and further in view of Patel et al. (US 2016/0027141 A1).
Regarding claim 5, Fujimoto in view of Zalewski discloses all limitations as discussed in claim 1.	Fujimoto in view of Zalewski does not clearly disclose an imaging unit that images a user watching the video display device, wherein movement information of the user is generated from video information captured by the imaging unit, the avatar generation processing unit generates an avatar in consideration of the movement information of the user.	Patel discloses using external cameras to obtain motion data of a user in order to update an avatar in a virtual reality three dimensional space (Paragraph 0022).
	Patel’s use of external cameras for obtaining motion data of a user in order to update an avatar in a virtual reality three dimensional space would have been recognized by one of ordinary skill in the art to be applicable to the user with a HMD for providing motion information for motion of an avatar of Fujimoto in view of Zalewski and the results would have been predictable in using external cameras to obtain motion data of a user with a HMD for motion of an avatar. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Fujimoto in view of Zalewski and further in view of Patel discloses the control unit displays the avatar generated by the avatar generation processing unit on the display unit so as to overlap the content (Zalewski, paragraph 0050, incorporation of moving avatars into the displayed presentation where the movement of the avatars can be determined using external cameras, Patel, paragraph 0022).
Regarding claim 11, similar reasoning as discussed in claim 5 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keel et al. (US 9,449,109 B1) discloses avatars that autonomously move according to the beat of music.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613